Citation Nr: 0708506	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemora syndrome with chronic left knee pain.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1991 through 
July 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


FINDINGS OF FACT

1.  The veteran's knee condition, patellofemora syndrome with 
chronic left knee pain, was predominately manifested by 
flexion to 115 degrees, and normal extension, with painful 
motion but no instability, and no additional limitation of 
motion based on pain, fatigue, weakness, or lack of endurance 
following repetitive use.

2.  The veteran's degenerative disc disease was predominately 
manifested by range of motion affected by pain, forward 
flexion ranging from 80-90 degrees; backward extension 
ranging from 20 to 30 degrees; left and right lateral flexion 
to 20 degrees and 25 degrees; left and right later rotation 
to 20 degrees; normal gait, and normal posture.  The symptoms 
of IVDS are minimal and there is no evidence of muscle spasm 
on extreme forward bending or loss of lateral spine motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellofemora syndrome with chronic left knee pain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5260, 5261 (2006).

2.  The criteria for a separate 10 percent rating for 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5260, 5261 
(2006).

3.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§  3.159, 
4.126, 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
until April 2006.  Despite the untimely notice provided to 
the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

Following the November 2002 notice letter, the RO granted 
service connection for patellofemora syndrome with chronic 
left knee pain and for degenerative disc disease of the 
lumbar spine.  At the time, the RO assigned disability 
ratings and effective dates.  As set forth in Dingess, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - its has been proven."  The Court 
further held in Dingess that when a claim has been proven, 
the purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Because the 
veteran's claims pertaining to patellofemora syndrome with 
chronic left knee pain and for degenerative disc disease 
lumbar spine have been granted, i.e., proven, and he was 
assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and effective date, because the claim has 
already been proven, and the purpose of 5103(a) has been 
satisfied, the error was nonprejudicial.

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate the claim for a higher rating by way 
of a statement of the case and supplemental statements of the 
case.  

The Board further notes that the veteran's service medical 
records and VA records have been obtained.  The veteran was 
also provided with VA examinations of the left knee and 
spine.  Additionally, the veteran submitted statements 
regarding his condition.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


History

In a June 2003 rating decision, the RO granted service 
connection for patellofemoral syndrome with chronic left knee 
pain and assigned a 10 percent evaluation effective, July 30, 
2002.  Additionally, in the June 2003 rating decision, the RO 
granted service connection for degenerative disc disease, and 
assigned a 10 percent rating, also effective July 30, 2002.  
The veteran appealed this decision.

A VA examination of the knee, performed in April 2003 
revealed that the veteran injured his left knee in January 
1999 while hoisting two people up from the ocean.  The 
examiner noted previous treatment of the injury, including 
arthroscopy and partial cartilage removal in September 2000.  
The veteran was ultimately discharged from service due to 
problems with his knee.  He reported using a knee brace in 
the past, but it did not help.  The veteran denied any 
locking, but stated that the knee gave out on him several 
times secondary to pain about four to five times a year.  He 
complained of constant pain in the kneecap, primarily under 
the kneecap, with occasional sharp pain going down the front 
of the leg.  He also reported that occasionally, he would get 
generalized pain in the knee.  He also reported difficulty 
going up stairs, could not do deep knee squats, or play 
basketball.  He stated it had affected his employability.  
Upon physical examination, there was no swelling or effusion 
in the knee and no evidence of acute inflammation.  The knee 
was stable with no ligament laxity.  McMurrays was negative.  
The veteran had full extension and full flexion to 130 
degrees.  The examiner provided a diagnosis of patellofemoral 
syndrome with chronic knee pain.

A VA examination of the spine performed in April 2003 noted 
that the veteran did not recall a specific injury but that 
his back began to hurt in 1995.  The veteran had episodic 
back pain three to four times a month, with the pain 
occasionally going down the anterior right leg.  The veteran 
denied numbness or parenthesis.  The pain would last anywhere 
from a day or two to a week at a time.  Pain occurred with 
excessive lifting, or prolonged standing or sitting.  The 
veteran denied effusion and did not use a brace or cane.  The 
pain was in the lower back.  Physical examination revealed a 
straight spine with no kyphosocoliosis.  There was no 
tenderness to palpation.  There was full extension to 30 
degrees but there was some tenderness on the extreme end of 
extension.  Flexion was to 90 degrees with pain.  Deep tendon 
reflexes were normal, and straight leg raising was negative.  
X-rays of the lumbar spine performed in January 2003 showed a 
mild narrowing of the intervertebral disc space of L5-S1.  
The examiner provided an assessment of chronic low back pain.

The veteran also submitted VA outpatient records dated 
January 2003 through November 2003.  An evaluation dated 
January 2003 noted a past medical history of back pain and 
bilateral knee pain.  Upon physical examination, there was no 
cynosis, clubbing, or edema of the extremities.  Homans was 
negative bilaterally.  The veteran had pain on flexion of his 
knees, bilaterally but no obvious deformities were noted.  An 
orthopedic evaluation dated July 2003 revealed creptus under 
the left patella.  The examiner also recommended referring 
the veteran to neurosurgery for his lumbar spine complaints.  
An August 2003 treatment note indicated a history of 
uncontrolled pain in the knees and lower back and a past 
medical history of degenerative disc disease of the lumbar 
spine, and femoral patellar syndrome of worn out cartilage in 
the prepatellar region, and meniscal tear.  The veteran 
reported not being able to participate in activities such as 
golf, which hurt his lower back, or running, which aggravated 
his knees.  Local ambulation was tolerated well, with the 
exception of times that the veteran has a lot of pain.  
Physical examination revealed that the veteran was fully 
ambulatory with full range of motion in both knees.  There 
was mild crepitation in the left knee.  Straight leg raising 
was negative and strength in both lower extremities as well 
as reflexes, were normal.  There was mild paraspinal 
tenderness.

CBOC of the bilateral knees performed in January 2003 showed 
grossly normal bilateral knees with no bony or joint 
abnormality.  An MRI of the left knee, performed in August 
2003 revealed an oblique tear of the posterior horn of the 
medial meniscus, small joint effusion, and minimal 
irregularity of cartilaginous surface of the patella which 
may represent chondromalacia or cartilaginous injury.  X-rays 
of the bilateral knees taken in August 2003 showed minimal 
narrowing of both knee joint spaces.  

CBOC of the lumbar spine performed in January 2003 and X-rays 
of the lumbar spine taken in August 2003 revealed moderate 
narrowing of the interspace between L5-S1.

The veteran was afforded a VA examination of the Joint and 
Spine in April 2005.  The veteran complained of left knee 
pain, stiffness, swelling, heat, and redness without any 
instability, locking, fatigability, or lack of endurance.  He 
did not use crutches, a brace, a cane, or any corrective 
shoes.  There was no dislocation or subluxation, but there 
was inflammatory arthritis of the left knee.  There was no 
prosthesis of the left knee present.  Physical examination 
showed deformity and swelling of the left knee with creptius 
on movement of the left knee.  Flexion was to 115 degrees 
with pain and extension was to negative 8 degrees with pain.  
McMurray and drawer tests were negative.  Left knee joint was 
painful on motion with no additional limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was edema and effusion of the left knee, but no 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement in the knee.  Gait was 
observed to be normal with no functional limitations on 
standing and walking.  There were no unusual callosities, 
unusual shoe wear pattern, nor abnormal weight-bearing.  
There was no ankylosis and leg length was normal.  The 
examiner provided a diagnosis of torn medial meniscus and 
post traumatic arthritis of the left knee.

Examination of the spine revealed normal curvature with no 
asymmetry.  Range of motion testing of the thoracolumbar 
spine revealed:  forward flexion of 80 degrees with pain; 
backward extension to 20 degrees with pain; left and right 
lateral flexion to 20 degrees and 25 degrees with pain; left 
and right later rotation to 20 degrees with pain.  The 
examiner indicated that the lumbosacral spine was painful on 
motion but there was no additional limitation of motion 
caused by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  There was painful motion and spasm 
without weakness or tenderness, with muscle spasm occurring 
at L4-L5.  The veteran indicated there were no postural 
abnormalities.  Neurological testing revealed sensory and 
motor testing to be normal.  Deep tendon reflexes were 4+ 
bilaterally, active and equal.  There was no Lasegue's sign.  
The examiner noted intervertebral disc syndrome of L4, L5, 
and S1.  A diagnosis of L4-5, S1 disc disease was provided.


Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  




I.  The Knee Claim:

The veteran is currently rated at 10 percent for 
patellofemora syndrome with chronic left knee pain under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 for impairment of the 
knee.  Diagnostic Code 5257, for impairment of the knee, with 
recurrent subluxation or lateral instability, provides a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.

A review of the record reveals that the veteran has, at most, 
slight instability of the left knee.  On VA examination in 
April 2003, the veteran had no ligament laxity and McMurry's 
test was negative.  The April 2005 VA examination revealed no 
dislocation of subluxation of the left knee, and McMurray's 
and Drawer tests were negative.  The above findings fail to 
show moderate instability or subluxation of the left knee.  
Under these circumstances, no more than a 10 percent rating 
is warranted under Diagnostic Code 5257.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion. 38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees. 38 C.F.R. § 
4.71a, DC 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees. 38 
C.F.R. § 4.71a, DC 5261.

Reports from April 2003 through April 2005 primarily show 
that the veteran always had full extension with pain, and 
flexion ranged from 115 to 130 degrees with pain.  The Board 
finds that the veteran does not meet the criteria for a 
compensable rating under codes 5260 and 5261 (pertaining to 
limitation of motion of the knee).  Additionally, while the 
Board is aware of the veteran's complaints of pain in his 
knee, both VA examiners noted that there was no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  Therefore, there is 
no objective evidence that pain on use of the joint results 
in limitation of motion to a degree which would support a 
higher rating.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 
Vet. App. 202 (1995).  Additionally, the Board finds that the 
veteran's current evaluations of his left knee disabilities 
as noted herein address any the Deluca concerns of pain, 
fatigability, weakness, and incoordination.

VA General Counsel held in VAOGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, VA General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59 (2005).

The Board has determined above that the veteran has slight 
instability of the left knee, which warrants the assignment 
of a 10 percent rating.  The question which must be addressed 
is whether he has arthritis of the left knee.  The Board 
notes that an X-ray of the left knee performed in August 2003 
revealed minimal narrowing of the knee joint spaces.  
Additionally, the April 2005 VA examiner noted inflammatory 
arthritis of the left knee.  The Board finds that, given the 
August 2003 X-rays and the April 2005 opinion, the evidence 
supports a conclusion that the veteran has some arthritis of 
the left knee, limitation of flexion and painful motion, As 
such, the Board finds that a separate 10 percent rating is 
warranted under DC 5003.  See VAOPGCPREC 9-98; VAOPGCPREC 23-
97.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" (i.e., 
different percentage ratings for different periods of time) 
since the date when service connection was made effective.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
there appears to be no identifiable period of time since the 
effective date of service connection during which the left 
knee condition was more disabling than reflected in the 
Board's assignment of separate 10 percent ratings due to 
slight instability impairment and arthritis with pain and 
limitation of motion of the left knee.  Thus "staged ratings" 
are not supported by the record in this case.

The effect of the Board's decision is that the veteran now 
has a combined 20 percent rating for his service-connected 
left knee disorder.  See 38 C.F.R. § 4.25, Table I.


II.  The Back Claim

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher initial rating for his low back 
disability, only can be applied as of their respective 
effective dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

a.  Old Rating Criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect 
prior to September 26, 2003), lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted where the 
veteran experiences muscle spasm on extreme forward bending 
and loss of lateral spine motion unilaterally in a standing 
position.  A 40 percent rating is warranted when there is 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

An increased 20 percent, rating is not warranted under 
Diagnostic Code 5295 as muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position have not been demonstrated.  The VA 
examiner who conducted the April 2003 examination of the 
spine noted that there was no tenderness to palpation of the 
lumbosacral spine.  An August 2003 treatment report indicated 
mild paraspinal tenderness.  The VA examiner who conducted 
the April 2005 joints examination stated that there was left 
and right lateral flexion to 20 and 25 degrees with pain, and 
painful motion and spasm without weakness or tenderness at 
the L4-5.  Finally, there is no evidence of listing of whole 
spine to opposite side, positive Goldthwaite's sign, loss of 
lateral motion with osteo- arthritic changes, or some of the 
above with abnormal mobility on forced motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
prior to September 26, 2003), a 20 percent evaluation is 
warranted where the limitation of motion in the lumbar spine 
is moderate.  The Board finds that a rating in excess of 10 
percent under Diagnostic Code 5292 is not warranted.  Besides 
the lateral lumbar flexion noted above, the April 2003 
examination report noted that the veteran's lumbar forward 
flexion was 92 degrees with pain, and extension was to 30 
degrees.  The April 2005 examination report noted that the 
veteran's lumbar forward flexion was to 80 degrees with pain, 
extension was to 20 degrees with pain, and rotation was to 20 
degrees with pain.  None of the range of motion findings in 
examination reports rises to the level of moderate limitation 
of motion (the criteria for the next higher rating of 20 
percent).

The medical evidence fails to show any associated 
neurological impairment which is related to the service-
connected lumbar strain disability.  (See April 2003 and 
April 2005 VA reports).  Thus a higher rating under the old 
Diagnostic Code 5293 is not warranted.

b.  New Rating Criteria

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees, but not greater that 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 10 percent have been met within the 
applicable time periods.  At the April 2003 VA examination, 
the veteran revealed full flexion to 90 degrees, and full 
extension to 30 degrees.  On the latest VA examination in 
April 2005, the veteran demonstrated forward flexion of 80 
degrees with pain, backward extension to 20 degrees with 
pain, left and right lateral flexion to 20 degrees with pain, 
and left and right lateral rotation to 20 degrees with pain.  
There were no postural abnormalities, and normal curvature of 
the spine was present.  Finally with regard to Diagnostic 
Code 5243, the evidence does not show that the veteran has 
intervertebral disc syndrome meeting the criteria for a 
compensable rating.  Accordingly, a rating in excess of 10 
percent is not warranted under the General Rating Formula, or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243.

Under the circumstances of the instant case, at no point 
since the grant of service connection does the veteran 
warrant a rating in excess of 10 percent.  Accordingly, the 
Board must find that the preponderance of the evidence is 
against the claim; the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b0; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for patellofemora 
syndrome with chronic left knee pain is denied.

A separate 10 percent rating for arthritis of the left knee, 
with pain and limitation of motion, is granted.

An initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine is denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


